Citation Nr: 0430763	
Decision Date: 11/19/04    Archive Date: 11/29/04	

DOCKET NO.  99-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Services, Georgia


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Indianapolis, Indiana, that determined that a prior 
denial of service connection for PTSD was confirmed and 
continued.  

The appeal is REMANDED, in part, by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


FINDINGS OF FACT

1.  In May 1997, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
decision that same month, and a timely appeal did not ensue.

2.  Received on September 14, 1998, was a request to reopen 
the claim for service connection for PTSD.  

3.  The evidence added to the record since the May 1997 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim of service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  



CONCLUSION OF LAW

Evidence added to the record since the May 1997 rating 
decision denying service connection for PTSD is new and 
material; the claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, to include PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002) eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to a claim, 
and expanded the VA's duty to notify the claimant and her 
representative concerning certain aspects of claims 
development.  VA promulgated regulations that implemented 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  

The Board notes that there are new regulations redefining new 
and material evidence in clarifying the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. § 3.156(a), 3.159.  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran's 
claim was filed prior to that date, the amended regulations 
are not for application.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
has interpreted VA's obligations under the VCAA, noting that 
a claimant is defined under the VCAA as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  
The Court therefore concluded that a person attempting to 
reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, the 
Court held, 38 U.S.C.A. § 5103(a) as amended by the VCAA, and 
the provisions of 38 C.F.R. § 3.159(b) implementing that 
section, applied to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to the 
provisions of 38 U.S.C.A. § 5108.  Id.  The provisions of 
38 U.S.C.A. § 5103(a) state that upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of that notice, VA must notify a claimant when 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA. 

With regard to providing sufficient assistance to the 
veteran, the Board is deferring further discussion because of 
the desire for further development of the claim as will be 
set forth in REMAND action at the end of the decision that 
follows.

The record shows that in the rating decision dated in 
May 1997, service connection for PTSD was denied.  The 
veteran was informed of the determination and of her 
appellate rights later that month, but she did not initiate a 
timely appeal.  That rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.302, 30.1103 (2004).  However, a claim will be 
reopened if any new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F. 3. at 183.  Further analysis, beyond an evaluation of 
whether the evidence is submitted in an attempt to reopen as 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted is a "legal nullity."  Buckley v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F. 3d 1366, 1369 
(2001) (the statutes make clear that the Board has 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.)

The evidence before the RO in 1997 consisted primarily of the 
service medical records.  The veteran was asked to provide 
further information regarding her claimed stressors, but a 
reply to the request was not provided.  Further, for whatever 
reason, she failed to report for an examination scheduled at 
the VA Medical Center in Chicago in April 1997.  

Evidence that has been associated with the claims folder 
since the current reopened claim, considered in conjunction 
with that before the RO in 1997, provides a more complete 
picture of the veteran's psychiatric status.  Hodge v. West, 
155 F.3d. 1363.  As such, the new evidence is so significant 
with regard to the issue of entitlement to service connection 
for a chronic acquired psychiatric disorder, to include PTSD, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  As the additional 
evidence is both new and material, the application to reopen 
the claim for service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is granted.  

The initial evidence includes communications from mental 
health professionals reflecting that the veteran has PTSD 
attributable to her active service.  The Board is not free to 
reject a diagnosis of PTSD.  The conclusion of an examining 
psychiatrist is a medical conclusion, and therefore, one the 
Board is not free to disregard.  As a result, the Board finds 
that the additional medical records are so significant to the 
issue of entitlement to service connection for a chronic 
acquired psychiatric disorder, to include PTSD, that they 
must be considered.  Therefore, the application to reopen the 
claim for service connection for service connection for a 
chronic acquired psychiatric disorder, to include PTSD, is 
granted.  

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is reopened.  To this 
extent, the appeal is allowed.  

REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) A current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004). 

There is medical evidence of current PTSD.  However, the 
diagnosis has not been based on any verified stressor.  The 
Board believes that additional efforts are warranted in order 
to obtain credible supporting evidence for the reported 
stressors.  

At the hearing before the undersigned, the veteran gave 
testimony that she had received a letter with an apology 
pertaining to the mishandling of her pregnancy in service.  
She indicated that she meant to bring a copy of the letter 
in, but she did not do so.  (Transcript, page 13).  

In further testimony, she stated that she was being seen by a 
Dr. Bradswell for her psychiatric symptomatology at the VA 
Medical Center in Augusta, Georgia.  A review of the claims 
folder shows the presence of records pertaining to treatment 
and evaluation of the veteran at the VA Medical Center in 
Augusta, but there was no evidence from Dr. Bradswell in the 
claims folder.  (Transcript, page 11).  

The Board notes that the service medical records that are 
available include the report of an outpatient visit to the 
DeWitt Army Hospital at Fort Belvoir in February 1983.  It 
was indicated she was not able to stand "chow" hall duty.  
She reported that her duty section had chosen not to give her 
a 40-hour week, but instead forced her to work 15-hour shifts 
all week, and on the weekend.  Examination at that time was 
unremarkable and it was stated there was no evidence of 
disease.  She was returned to duty.  The veteran has 
indicated that the stillborn birth of her child happened in 
June 1983.  It does not appear that all the records from the 
Dewitt Army Hospital at Fort Belvoir are in the claims 
folder.  

In view of the foregoing, further appellate consideration is 
deferred, and the case is REMANDED for the following actions:

1.  VA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, VA should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations are fully complied with and 
satisfied.  

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to her claim.  With any 
necessary authorization from her, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by her that have not been 
secured previously.  If the RO is not 
successful in obtaining any medical 
records identified by the veteran, the 
veteran and her representative should be 
informed and asked to provide copies of 
any outstanding medical records.  Of 
particular interest are records from a 
Dr. Bradswell at the VA Medical Center in 
Augusta, Georgia.  The appellant should 
specifically be asked to provide the 
letter or a copy thereof regarding a 
reported apology provided to her by the 
service department with regard to 
treatment provided her at the time of the 
loss of her child in 1983.  Also, to the 
extent that she is claiming personal 
assault as being responsible for her 
development of PTSD, she should be 
notified that inservice personal assault 
be corroborated by evidence from sources 
other than service records, as defined in 
38 C.F.R. § 3.304(f)(3).  Specific 
samples of alternative sources of 
evidence listed in § 3.304(f)(3) must be 
included in the notification letter sent 
to her.  An appropriate period of time 
should be allowed for her to respond to, 
and/or submit additional evidence.

3.  Thereafter, if credible supporting 
evidence of the claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify any psychiatric disorders 
that are present.  The examination report 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examination 
should specify what stressors are 
sufficient to support such a diagnosis.  
The complete rationale for any opinion 
expressed should be provided.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology. 

4.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by VA.  However, she is advised that 
the examination requested in the REMAND is deemed necessary 
to evaluate her claim, and that her failure, without good 
cause, to report for any scheduled examination could result 
in the denial of her claim.  38 C.F.R. § 3.655 (2004).  She 
is also to be advised that as much specific information as 
possible regarding any claimed stressful events should be 
provided in order to help with corroboration of her alleged 
stressors.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




